DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 5-6, 8, 12, 14-15, 20-21, 23-31, 34-36 have been presented for examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 8, 12, 14-15, 20-21, 23-31, 34-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of enhancing the activity of CFTR in a cell or a method of treating a channelopathy by contacting the cell with an effective amount of a combination of fenretinide, an analogue thereof and a CFTR modulator selected from modulators of claim 34-36, does not reasonably provide enablement for all CFTR .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification does not teach or exemplify formulations comprising any CFTR modulator that can either enhance the activity of CFTR or treat a channelopathy. As evidenced by Editorial team of CF Foundation compass and written by Jessica Johns Pool, different modulators have different characteristics and functions. It is disclosed that not ALL CFTR modulators work for all CF patients. Each CFTR modulator is designed to correct specific problems caused by the mutated CFTR protein (See pages 1-3). The disclosure also show that modulators such as PTI-428, a CFTR amplifier is new and not yet tested. As the scope of claim encompasses modulators that may not be suitable for the claimed method and modulators that are not yet known, it is highly unpredictable that the full scope of the claims is enabled. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 2 recites the limitation "the CFTR ion transporter" in method of claim 1.  There is insufficient antecedent basis for this limitation in the claim. The method of claim 1 has been amended to delete -an ion transporter-. As such claim 2 and its depending claims 5-6 lack an antecedent basis for the said limitation.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims:
Claim 1 is drawn to a method for enhancing the activity of Cystic Fibrosis Transmembrane Conductance Regulator (CFTR) in a cell, the method comprising contacting the cell with an effective amount of: (a) a combination of (i) fenretinide, a fenretinide analog, or a salt thereof and (ii) zinc; (b) a combination of (i) fenretinide, a fenretinide analog, or a salt thereof and (ii) a CFTR modulator; (c) a combination of (i) zinc and (ii) a CFTR modulator; or (d) a combination of (i) fenretinide, a fenretinide analog, or a salt thereof; (ii) zinc; and (iii) a CFTR modulator.

The below rejection meets the claims in which the composition comprise a combination of (i) fenretinide, a fenretinide analog, or a salt thereof and (ii) zinc (option (a)). 

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Garic et al (Fenretinide differentially modulates the levels of long- and very long-chain ceramides by downregulating Cers5 enzyme: evidence from bench to bedside). 

Garic et al teach cystic fibrosis is the most common genetic disease, in which symptoms may be alleviated but not fully eliminated. Ceramides have long been implicated in the inflammatory etiology of cystic fibrosis, with contradicting reports with regards to their role. A correlation between CFTR protein expression and regulation of specific ceramide levels has been established. It has also been discovered that a partial synergism exists between fenretinide and zinc (Zn2+), which deficiency has been reported in patients with cystic fibrosis. Garic discloses that fenretinide and zinc ions cooperate in the modulation of ceramide levels (See abstract on page 1053).
It is disclosed that CF is caused by various mutations in the CFTR gene that abrogate its function as a chloride channel in the pulmonary epithelium, the most common being F508del that disrupts the folding and causes premature degradation of the CFTR protein (See page 1054, 1st col, lines 6-10). 
Garic et al disclose that pulmonary epithelial cell line CFBE41o-(CFTR-F508del/F508del), further referred to as CFBE41o-(P) and CFBE41o- transduced with wild-type CFTR and further referred to as CFBE41o-(wt-CFTR), were grown as described in “Supplementary Materials and Methods” section. For each experiment, the 80% confluent monolayer was treated for 72 h with 1.25 μM fenretinide and/or 12.5 μM zinc sulfate. Physiological concentrations of Zn2+ in human plasma are 10.1–17.9 μM (See page 1054, 2nd Col.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims:
Claim 1 is drawn to a method for enhancing the activity of Cystic Fibrosis Transmembrane Conductance Regulator (CFTR) in a cell, the method comprising contacting the cell with an effective amount of: (a) a combination of (i) fenretinide, a fenretinide analog, or a salt thereof and (ii) zinc; (b) a combination of (i) fenretinide, a fenretinide analog, or a salt thereof and (ii) a CFTR modulator; (c) a combination of (i) zinc and (ii) a CFTR modulator; or (d) a combination of (i) fenretinide, a fenretinide analog, or a salt thereof; (ii) zinc; and (iii) a CFTR modulator.
The below rejection meets the claims in which the composition comprise a combination of (i) zinc and (ii) a CFTR modulator (option (c)). 

Claims 1-2, 5-6, 8, 12, 14-15, 20, 23-24, 27-28 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (Cystic fibrosis transmembrane conductance regulator modulators in cystic fibrosis: current perspectives) in view of Van Biervliet et al (The effect of zinc supplements in cystic fibrosis patients). 

Schmidt et al teach cystic fibrosis transmembrane conductance regulator modulators in cystic fibrosis and disclose that mutations of the CFTR gene cause cystic fibrosis (CF). These mutations alter the synthesis, processing, function, or half-life of CFTR, the main chloride channel expressed in the apical membrane of epithelial cells in the airway, intestine, pancreas, and reproductive tract. Lung disease is the most critical manifestation of CF. It is characterized by airway obstruction, infection, and inflammation that lead to fatal tissue destruction. Current development in pharmacological modulators of CFTR aim at rescuing the expression and/or function of mutated CFTR. Kalydeco® and Orkambi® are currently available (See abstract). 
Schmidt et al teach that Vertex Pharmaceuticals is currently expanding its drug portfolio by developing more correctors such as VX-661 (tezacaftor), for which they claimed slightly better clinical efficacy (+4.8% FEV1) than VX-809 when combined with ivacaftor in patients with two copies of F508del-CFTR. Moreover, VX-661 showed additional benefit (+4.6% FEV1) in patients carrying both F508del- and G551D-CFTR mutations and who were already taking ivacaftor. More next-generation correctors such VX-152 and VX-440 will be evaluated in combination with VX-661/ivacaftor as triple combinations (VX-152/VX-661/ivacaftor and VX-440/VX-661/ivacaftor) in homozygous F508del patients and patients with one F508del associated with a second mutation that results in minimal CFTR function. In vitro, these triple combinations resulted in an increase in chloride transport in HBECs approximately threefold higher than with lumacaftor/ivacaftor (See page 134, 1st col., 1st and 2nd para).
Pharmacological compounds that enhance CFTR function at the cell membrane are called potentiators. 
Although ivacaftor provides a significant improvement in lung function, this may not be achievable in every CF patient with a single compound. More specifically, in patients carrying CFTR mutations displaying multiple dysfunctions, such as F508del-CFTR, combination of several molecules will likely lead to better clinical results. Here, the biological defects of F508del-CFTR could be ideally addressed by a triple combination of a corrector to increase the amount of F508del-CFTR protein expressed in the plasma membrane, a potentiator to enhance its open probability and a stabilizer to increase its half-life at the plasma membrane.
Schmidt et al lack a disclosure on combining modulators with zinc. This is known in the art as taught by Van Biervliet et al.  

Van Biervliet et al teach the effect of Zn supplements in cystic fibrosis (CF) on disease evolution. In a study, 21 patients received 5 mg/kg Zn sulfate/day (maximum 150 mg). There was a significantly different evolution for the change in forced vital capacity between supplemented and control patients. It was concluded that Zn supplementation in CF showed beneficial effects in Zn-deficient CF patients (See abstract, page 153, 1st col, 3rd para, Table 1 and Discussion). 
Van Biervliet et al also disclose that zinc plasma levels in patients increased from 63-5 to 95.5 µg/dl (See page 153, 2nd col. Results and last para). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Van Biervliet et al with that of Schmidt et al to arrive at the instant invention. It would have been obvious to do so because both Schmidt et al and Van Biervliet et al teach the effect of one or a combination of compounds on cystic fibrosis. Schmidt et al teach that the combination of CFTR modulators such as VX-152 + VX-661(tezacaftor) + ivacaftor and VX-440 + VX-661(tezacaftor) + ivacaftor. Van Biervliet et al teach that zinc supplementation in CF showed beneficial effects in Zn-deficient CF patients. Thus one of ordinary skill in the art would have been motivated to have combined the two references to in order to treat patients suffering from cystic fibrosis more efficiently. 
 In this regard the courts have held that “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.” In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980). 
It has also been held that “[w]hen an application simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. . 

Claims 1-2, 5-6, 8, 12, 14-15, 20-21, 23-31, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (Cystic fibrosis transmembrane conductance regulator modulators in cystic fibrosis: current perspectives) in view of  Van Biervliet et al (The effect of zinc supplements in cystic fibrosis patients) and Betancourt et al (WO 2016011535). 

 Schmidt et al and Van Biervliet et al’s teaching are delineated above and incorporated herein. 
Schmidt et al or the combined references lack a disclosure on the combination of CFTR modulator and/or zinc with fenretinide or an analogue thereof or the solid 

Betancourt et al teach that amorphous solid dispersions suitable for oral delivery comprising fenretinide or an analog thereof and at least one matrix polymer, and processes for making the dispersions, and uses thereof for the prevention and/or treatment of diseases or conditions treatable by fenretinide, including cancers, conditions associated with a lipid imbalance, cystic fibrosis, osteoporosis, conditions associated with inflammation or opportunistic infections, etc, (See abstract).
It is disclosed that fenretinide (all-trans-N-(4-hydroxyphenyl) retinamide; also referred to as 4-HPR is a synthetic retinoid (See page 1, lines 10-11). The at least one matrix polymer is a polyvinylpyrrolidone (See page 2, lines 4-22). 
Betancourt et al state that in the said oral dosage formulation fenretinide or analog thereof is present in an amount from about 10 to about 250 mg per dose unit. Also disclosed is a method for preventing, treating, and/or lessening the severity of cystic fibrosis or a condition associated with cystic fibrosis, comprising administering to a subject in need thereof an effective amount of the said amorphous solid dispersion or the oral dosage formulation according to any one of items 20-27 (See page 3, items 25-27 and page 4, items 53 and 55). 
Performing multiple tests on different formulations, Betancourt et al concluded that “plasma exposure AUC(0-48h) varied significantly among the different formulation types (1696.3-3977.4 ng.h/mL). 4-HPR exposure data normalized to 20 mg/kg dose (Table 24) indicate relatively high exposure achieved with all 3 optimized formulations highest fenretinide plasma exposure was observed in Group 9 (5911.4 ng.h/mL).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Betancourt et al with that of Schmidt et al and Van Biervliet et al to arrive at the instant invention. It would have been obvious to do so because Schmidt et al and Van Biervliet et al teach the effect of one or a combination of compounds on cystic fibrosis. Schmidt et al teach that the combination of CFTR modulators such as VX-152 + VX-661(tezacaftor) + ivacaftor and VX-440 + VX-661(tezacaftor) + ivacaftor. Van Biervliet et al teach that zinc supplementation in CF showed beneficial effects in Zn-deficient CF patients. Additionally, Betancourt et al teach treating cystic fibrosis in patients suffering from it a solid dispersion comprising fenretinide or an analogue thereof and a polymer matrix which improves the bioavailability of the compound. Thus one of ordinary skill in the art would have been motivated to have combined the fenretinide of Betancourt et al with the combined references of Schmidt et al and Van Biervliet et al in order to treat patients suffering from cystic fibrosis more efficiently.
 In this regard the courts have held that “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980). 
It has also been held that “[w]hen an application simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent application claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. 

Claims 1-2, 5-6, 8, 12, 14-15, 20-21, 23-31, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Garic et al (Fenretinide differentially modulates the levels of long- and very long-chain ceramides by downregulating Cers5 enzyme: evidence from bench to bedside) in view of Ahmadi et al (Phenotypic proﬁling of CFTR modulators in patient-derived respiratory epithelia) and Betancourt et al (WO 2016011535). 
Garic et al teach cystic fibrosis is the most common genetic disease, in which symptoms may be alleviated but not fully eliminated. Ceramides have long been implicated in the inflammatory etiology of cystic fibrosis, with contradicting reports with regards to their role. A correlation between CFTR protein expression and regulation of specific ceramide levels has been established. It has also been discovered that a partial synergism exists between fenretinide and zinc (Zn2+), which deficiency has been reported in patients with cystic fibrosis. Garic discloses that fenretinide and zinc ions cooperate in the modulation of ceramide levels (See abstract on page 1053).
It is disclosed that CF is caused by various mutations in the CFTR gene that abrogate its function as a chloride channel in the pulmonary epithelium, the most common being F508del that disrupts the folding and causes premature degradation of the CFTR protein (See page 1054, 1st col, lines 6-10). 
In experiments, 80% confluent monolayer was treated for 72 h with 1.25 μM fenretinide and/or 12.5 μM zinc sulfate.  Physiological concentrations of Zn2+ in human plasma are 10.1–17.9 μM (See page 1054, 2nd col., last full para). 
In clinical trials performed, a total of 15 patients (Table 1) were treated with escalating multiple daily doses of a novel oral solid dosage form of fenretinide during cycles of 21 consecutive days, spaced by minimum 7 days drug-free periods: 100 mg per day in cycle 1 (C1), 200 mg per day in cycle 2 (C2) and 300 mg per day in cycle 3 (C3) (Figure S1) (See page 1055, 1st Col. last para). 
 Garic et al disclose that in order to assess the effect of fenretinide on distinct ceramide species, mice were treated daily with 10 mg/kg of fenretinide for 28 days and that in high responder (HR) CF patients, the ceramide imbalance was corrected by 300 mg per day fenretinide treatment (See page 1057, 2nd Col., 1st para and page 1058, 1st Col, 1st para). 
It is disclosed that treatment with Zn2+ alone was also able to decrease the levels of C16:0 ceramides (Fig. 3a), and these effects were enhanced in the combination with fenretinide. On the other hand, CFBE41o-(wt-CFTR) cell line expresses much lower level of C16:0 in comparison with its parental cell line CFBE41o-(P), and these levels are brought down even further with fenretinide and Zn2+ treatment (Fig. 3b). When the cells were treated with both fenretinide and with Zn2+, a further increase of the C24:0 levels was observed. (See page 1059, 1st Col, lines 10-24). 
Garic et al disclose that additionally, zinc deficiency has been described in children affected by CF and supplementation of zinc decreased respiratory infections in children with CF (See page 1061, 2nd Col, last para). 
Garic et al lack a specific disclosure on the addition of CFTR modulators or the polymer matrix for the solid dispersion. These are known in the art as taught by Ahmadi et al and Betancourt et al. 

Ahmadi et al teach phenotypic proﬁling of CFTR modulators in patient-derived respiratory epithelia and disclose that cystic ﬁbrosis (CF) is caused by mutations in the Cystic Fibrosis Transmembrane conductance Regulator (CFTR) gene.  More than 2000 different CFTR mutations have been identiﬁed in CF patients. Most patients bearing mutations that lead to defects in CFTR channel activation, or “gating mutations”, exhibit a positive response to the “potentiator” called ivacaftor or VX-770, a compound CFTR channel opening (See abstract and introduction). 
Ahmadi et al disclose that the major CF-causing mutation, F508del, causes misfolding, misassembly, and mistrafﬁcking of CFTR. In vitro studies in primary airway epithelial cultures obtained at the time of lung transplantation showed that, in combination, the corrector compound lumacaftor (VX-809) plus the potentiator compound ivacaftor were effective in partially rescuing the mistrafﬁcking defect of F508del-CFTR and enhancing its channel activity, respectively. Recently, the combination, ORKAMBITM, was approved by the food and drug administration after Phase III clinical trial data showing that treatment led to modest but signiﬁcant improvement in lung function (See page 1, 2nd Col.).
Ahmadi et al also disclose that the potential of the method to measure the primary defect caused by F508del and its utility in quantifying the pharmacological rescue of F508del-CFTR in iPS cell-derived was tested. Airway cultures and CFTR inhibition using CFTRinh-172 led to a subsequent repolarization. In contrast, in airway cultures differentiated from iPS cell lines derived from a patient homozygous for F508del-CFTR and corrected with VX-661 (tezacaftor) (chemically related to VX-809), the FSK response (together with VX-770) was modest, but signiﬁcant, as shown in Fig. 5 (See Page 5, 2nd Col, last para to Page 6, 2nd Col. 1st para). 

Betancourt et al teach that amorphous solid dispersions suitable for oral delivery comprising fenretinide or an analog thereof and at least one matrix polymer, and processes for making the dispersions, and uses thereof for the prevention and/or cystic fibrosis, osteoporosis, conditions associated with inflammation or opportunistic infections, etc, (See abstract).
It is disclosed that fenretinide (all-trans-N-(4-hydroxyphenyl) retinamide; also referred to as 4-HPR is a synthetic retinoid (See page 1, lines 10-11). The at least one matrix polymer is a polyvinylpyrrolidone (See page 2, lines 4-22). 
Betancourt et al state that in the said oral dosage formulation fenretinide or analog thereof is present in an amount from about 10 to about 250 mg per dose unit. Also disclosed is a method for preventing, treating, and/or lessening the severity of cystic fibrosis or a condition associated with cystic fibrosis, comprising administering to a subject in need thereof an effective amount of the said amorphous solid dispersion or the oral dosage formulation according to any one of items 20-27 (See page 3, items 25-27 and page 4, items 53 and 55). 
Performing multiple tests on different formulations, Betancourt et al concluded that “plasma exposure AUC(0-48h) varied significantly among the different formulation types (1696.3-3977.4 ng.h/mL). 4-HPR exposure data normalized to 20 mg/kg dose (Table 24) indicate relatively high exposure achieved with all 3 optimized formulations (Groups 8, 9 and 10) 2.4-4 times higher when compared to the 4-HPR corn oil formulation (1490.7 ng.h/mL) while the prototype formulations (Groups 11 and 12) led to an exposure similar to the corn oil formula. The highest fenretinide plasma exposure was observed in Group 9 (5911.4 ng.h/mL).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Betancourt et al and Ahmadi et al with that of Garic et al to arrive at the instant invention. It would have been obvious to do so because Garic et al teach the effect of fenretinide in combination with a zinc compound such as zinc sulfate on effectively treating cystic fibrosis. Ahmadi et al teach causes and treatments of cystic fibrosis including a combination of CFTR modulators including VX-661(tezacaftor), ivacaftor and lumacaftor (VX-809) in effectively treating cystic fibrosis. Betancourt et al teach treating cystic fibrosis in patients suffering from it a solid dispersion composition comprising fenretinide or an analogue thereof and a polymer matrix which improves the bioavailability of the compound. Thus one of ordinary skill in the art would have been motivated to have combined the fenretinide and polymer matrix of Betancourt et al and the CFTR modulators of Ahmadi et al with the compositions of Garic et al on combination of fenretinide and zinc in order to treat patients suffering from cystic fibrosis more efficiently.
 In this regard the courts have held that “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.” In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980). 
It has also been held that “[w]hen an application simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. 
 
Claims:
Claim 1 is drawn to a method for enhancing the activity of Cystic Fibrosis Transmembrane Conductance Regulator (CFTR) in a cell, the method comprising contacting the cell with an effective amount of: (a) a combination of (i) fenretinide, a fenretinide analog, or a salt thereof and (ii) zinc; (b) a combination of (i) fenretinide, a fenretinide analog, or a salt thereof and (ii) a CFTR modulator; (c) a combination of (i) zinc and (ii) a CFTR modulator; or (d) a combination of (i) fenretinide, a fenretinide analog, or a salt thereof; (ii) zinc; and (iii) a CFTR modulator.

The below rejection meets the claims in which the composition comprise a combination of (i) fenretinide, a fenretinide analog, or a salt thereof and (ii) a CFTR modulator; (option (b). 

Claims 1-2, 5-6, 8, 12, 14-15, 25-26, 29-30 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmadi et al (Phenotypic proﬁling of CFTR modulators in patient-derived respiratory epithelia) in view of Betancourt et al (WO 2016011535). 

Ahmadi et al and Betancourt et al’s teaching are delineated above and incorporated herein.  

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Betancourt et al with that of Ahmadi et al to arrive at the instant invention. It would have been obvious to do so because Ahmadi et al teach causes and treatments of cystic fibrosis including a combination of CFTR modulators including VX-661(tezacaftor), ivacaftor and lumacaftor (VX-809) in effectively treating cystic fibrosis. Betancourt et al teach treating cystic fibrosis in patients suffering from it a solid dispersion composition comprising fenretinide or an analogue thereof and a polymer matrix which improves the bioavailability of the compound. Thus one of ordinary skill in the art would have been motivated to have combined the fenretinide and polymer matrix of Betancourt et al with the CFTR modulators of Ahmadi et al in order to treat patients suffering from cystic fibrosis more efficiently.
 In this regard the courts have held that “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980). 
It has also been held that “[w]hen an application simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent application claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. 

Claims 1-2, 5-6, 8, 12, 14-15, 20-21, 23-31, 34-36 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616